Exhibit 10.2 Warranty Party A: Wu Huimin, Liu Jian-Hua, Xu Jin-Gen, Ye Huajie and Mei Xiangdong. Party B: Hunan Zhaoheng Hydropower Co. Ltd. Legal representative: Zhu Hong, Title: Chairman. Address: Dianzhan Road, Shimen County, Hunan Province. Party C (Guarantor): Huimin Hydropower Development Co., Ltd. Legal Representative: Wu Huimin Title: Chairman. Address: 84 Fuqian East Road, Xihe Town, She Autonomous Region, Jingning County, Zhejiang Province. On June 15, 2008, Party A and Party B signed the "Equity Transfer Agreement of Jingrong Industrial Development Co., Ltd. in Rongjiang County of Guizhou Province" (hereinafter referred to “Transfer Agreement”). In the agreement, Party A transferred all its shares in Jingrong Industrial Development Co., Ltd to Party B. Under Item 5 of the agreement, Party B’s only obligation is the payment outlined in the agreement and is not liable for any other liabilities. However, after Party B fulfill its obligations under item 3 and item 4, there might still have some contingent liabilities with Jingrong Industrial Development Co., Ltd.
